The Commercial Building Co., a corporation, brought these actions to recover certain sums of money claimed to be due on agreements to purchase a number of shares of the capital stock of said corporation, and judgments were entered therein against the defendants, from which they have appealed.
[1] The permit issued by the corporation commissioner authorizing said corporation to sell its stock provided that the sales should be made for cash; but the subscription agreements herein sued upon fixed the time of payment some nine months subsequent to the date of the agreements. Defendants contend, therefore, that the sales were made in violation of the terms of the permit, and that consequently the agreements are unenforceable. The same contention, based upon the identical form of subscription agreements here challenged, for the sale of stock by the same corporation under the authority of the same permit, was made and sustained in the case of Commercial Building Co.
v. Levy, 108 Cal.App. 54 [290 P. 1048], decided since the actions herein were tried. Therefore, upon the authority of that case and for the reasons set forth therein, the judgments in the present cases are reversed.
Tyler, P.J., and Cashin, J., concurred. *Page 430